Citation Nr: 1024694	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  04-23 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of Lyme disease.


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional Office 
(RO).

In a September 2007 decision, the Board denied the claim for 
entitlement to service connection for residuals of Lyme disease.  
The Veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court).  In September 2009, 
the Court vacated the Board's September 2007 decision and 
remanded it.  The case has been returned to the Board for further 
appellate review. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The claims file before the Board shows that in the Veteran's VA 
Form 9, received in November 2005, the Veteran requested a 
hearing at the RO before a traveling section of the Board.  In 
April 2007, the Veteran requested a video conference hearing 
instead.  See April 2007 deferred rating action.  The Veteran was 
scheduled for a video conference hearing in August 2007 and 
neither he nor his representative appeared for the hearing.

In their briefs before the Court, the Veteran and the Secretary 
of VA (parties) stated that once the August 2007 video conference 
hearing was scheduled, the Veteran had requested a change in the 
date of the hearing and that the Veteran was never provided with 
a new date.  See Appellant's brief on page 3; Secretary's reply 
brief on page 5.  In their briefs, the parties cited to the 
record on appeal by providing page numbers.  See id.  Whatever 
documents they cite, the Board does not have them in the claims 
files before it, as there are no records in the claims file 
showing a request for a change in the date of the hearing.

Nevertheless, the parties agreed that the Veteran was not 
provided with a new date for the Board hearing, as he had 
requested in writing.  Thus, in light of the Court's decision, 
the Board will remand the claim to allow the RO to schedule the 
Veteran for a hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

The RO should determine what type of Board 
hearing the Veteran desires, whether it be a 
travel Board hearing or a video conference 
hearing.  Thereafter, the RO must schedule 
the appellant for a hearing in accordance 
with the appellant's docket number.

Thereafter, the case should be returned to the Board for further 
appellate action, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

